Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part, “a control unit calculating a displacement amount of the rotation shaft by reflecting the frequency compensation value provided by the temperature compensation sensor and the frequency change measured by the gap sensor”. It is unclear how the calculation is made by “reflecting” the given values. Therefore, Claim 1 is indefinite in scope. (Examiner’s note: Examiner is interpreting this limitation to be “…calculating a displacement amount of the rotation shaft depending on the frequency compensation value…” as the calculation does depend on the given values).
Claims 2-20 are indefinite due to their dependency on Claim 1.
Claim 2 recites in part, “ the temperature compensation sensor measures a temperature change as the frequency change…”. It is unclear if “a temperature change” is the same as “a temperature change” as recited in Claim 1, or if there are two separate temperature changes. Therefore, Claim 2 is indefinite in scope. “Examiner’s note: Examiner is interpreting the temperature change of Claim 2 as referring to that of Claim 1, i.e. they are the same).
Claim 7 recites in part, “the thrust bearing comprises: a first thrust bearing; and a second thrust bearing…”. Claim 7 is dependent on Claim 6, which recites “at least two thrust bearings”. It is unclear if the “first thrust bearing” and “second thrust bearing” recited in Claim 7 are the “at least two thrust bearings” of Claim 6, or if each of the “at least two thrust bearings” has “a first thrust bearing” and “a second thrust bearing”. That is to say, it is unclear if Claim 7 is referring to two total bearings or four or more total bearings. Therefore, Claim 7 is indefinite in scope.
Similarly, Claim 17 recites in part, “the thrust bearing comprises: a first thrust bearing; and a second thrust bearing…”. Likewise, it is unclear if Claim 17 is referring to two total bearings or four or more total bearings. Therefore, Claim 17 is indefinite in scope.
Claim 17 recites the limitation "wherein the thrust bearing comprises…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is dependent on Claim 15, and thus Claim 1. None of these claims recite “a thrust bearing”. Therefore, Claim 17 is indefinite due to a lack of antecedent basis. (Examiner’s Note: Examiner believes that Claim 17 is intendent to be dependent upon Claim 16 instead, as Claim 16 recites “a thrust bearing”).
Claim 20 recites the limitation “the surge occurrence condition” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is dependent on Claim 15, and thus Claim 1. None of these claims recite “a surge occurrence condition”. Therefore, Claim 20 is indefinite due to a lack of antecedent basis. (Examiner’s Note: Examiner believes that Claim 20 is intended to be dependent upon Claim 16 instead, as Claim 16 recites “a surge occurrence condition”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al., hereafter Nakazawa (US 2021/0115929) in view of Pond (US 7,173,411)
Regarding Claim 1, Nakazawa teaches a compressor comprising: one or more impellers suctioning and compressing refrigerant (paragraph 0210; Fig. 11 #221 - impeller);
a motor rotating the impeller (paragraph 0210; Fig. 11 #250 - motor);
a rotation shaft to which the impeller and the motor are connected (paragraph 0210; Fig. 11 #240 – drive shaft as rotation shaft);
a gap sensor measuring a displacement change of the rotation shaft as a frequency change (paragraph 0234; eddy current displacement sensor as gap sensor);
and a control unit calculating a displacement amount of the rotation shaft by reflecting […] the frequency change measured by the gap sensor (paragraph 0235; Fig. 11 #280 – controller as control unit).
However, Nakazawa fails to teach a temperature compensation sensor determining a frequency compensation value according to a temperature change around the gap sensor; and the control unit calculating the displacement amount of the rotation shaft also by reflecting the frequency compensation value provided by the temperature compensation sensor.
Pond teaches an eddy current gap sensor (Col. 9, lines 9-18, line 65 – Col. 10, line 6; proximity sensor as gap sensor) that includes a temperature compensation sensor that determines a frequency compensation value (Col. 5, lines 17-26, line 45 – Col. 6 line 36; measuring component as temperature compensation sensor, gamma as frequency compensation value is calculated using the frequency of the resonant circuit), the gap sensor including a control unit that calculates a distance based on outputs from the gap sensor and the temperature sensor (Col. 5, line 45- Col. 6, line 36 – control component as control unit), in order to increase accuracy in the gap sensor by mitigating temperature drift effects and facilitating accurately ascertaining when a target has been sensed despite temperature deviations (Col. 2, lines 22-29).
Nakazawa and Pond are analogous prior art as they both relate to eddy current gap sensors. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the gap sensor taught by Nakazawa with the temperature compensation sensor taught by Pond, in order to increase accuracy in the gap sensor by mitigating temperature drift effects and facilitating accurately ascertaining when a target has been sensed despite temperature deviations (Pond Col. 2, lines 22-29).
Regarding Claim 2, Nakazawa as modified by Pond teaches all the limitations of Claim 1 above. Nakazawa as modified by Pond further teaches wherein the temperature compensation sensor measures a temperature change as the frequency change to determine the frequency compensation value (Pond Col. 5, line 45- Col. 6, line 36, lines 59-61 – temperature change is determined by gamma which is calculated using the frequency of the resonant circuit).
Regarding Claim 4, Nakazawa as modified by Pond teaches all the limitations of Claim 1 above. Nakazawa as modified by Pond further teaches wherein the temperature compensation sensor is spaced apart from the rotation shaft by exceeding a measurement range (Examiner is interpreting a measurement range as a range inside of the distance between the shaft and the sensors, therefore the sensors (including the temperature compensation sensor) are spaced from the shaft by exceeding a measurement range).
Regarding Claim 5, Nakazawa as modified by Pond teaches all the limitations of Claim 1 above. Nakazawa as modified by Pond further teaches wherein the temperature compensation sensor has a same configuration as the gap sensor (Pond Col. 5 lines 17-26, 45-67; Examiner is interpreting a same configuration to be the same location within the compressor) and is spaced apart from the rotation shaft by exceeding a measurement range (Examiner is interpreting a measurement range as a range inside of the distance between the shaft and the sensors, therefore the sensors (including the temperature compensation sensor) are spaced from the shaft by exceeding a measurement range).
Regarding Claim 11, Nakazawa as modified by Pond teaches all the limitations of Claim 1 above. Nakazawa as modified by Pond further teaches wherein the gap sensor measures an axial movement of the rotation shaft (Nakazawa: paragraph 0234; eddy current displacement sensor provided for thrust magnetic bearing as gap sensor).
Regarding Claim 15, Nakazawa as modified by Pond teaches all the limitations of Claim 1 above. Nakazawa as modified by Pond further teaches wherein the temperature compensation sensor determines the frequency compensation value by measuring the temperature around the gap sensor (Pond Col. 5, line 45- Col. 6, line 36).
Claims 6-10, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa in view of Pond, and further in view of Hossain et al., hereafter Hossain (US 2017/0097006).
Regarding Claim 6, Nakazawa as modified by Pond teaches all the limitations of Claim 1 above. Nakazawa as modified by Pond further teaches at least two thrust bearings limiting vibration of the rotation shaft in an axial direction (Nakazawa: paragraph 0233; Fig. 11 #233a,233b – first and second thrust electromagnets, respectively, as two thrust bearings).
However, Nakazawa as modified by Pond fails to teach wherein the control unit determines a surge occurrence condition based on the frequency compensation value provided by the temperature compensation sensor and the frequency change measured by the gap sensor.
Nakazawa does teach that the compressor is operated in a predetermined region inside a surge line (paragraph 0178).
Hossain teaches a compressor that includes gap sensors that measure a displacement of the shaft, where a control unit determines a surge occurrence condition based on measurements from the sensors (paragraphs 0045,0046,0049; Fig. 10A #58 – position sensor as gap sensor; Fig. 11 #20 – controller includes surge prediction and control sections), in order to predict surge quickly to avoid damage to the compressor and increase efficiency (paragraphs 0007,0056).
Nakazawa as modified by Pond and Hossain are analogous prior art as they each relate to compressors. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the control unit of Nakazawa as modified by Pond to determine a surge occurrence condition based on the measurements from the sensors as taught by Hossain, in order to predict surge quickly to avoid damage to the compressor and increase efficiency (Hossain paragraphs 0007,0056).
Regarding Claim 7, Nakazawa as modified by Pond and further modified by Hossain teaches all the limitations of Claim 6 above. Nakazawa further teaches wherein the thrust bearing comprises:
a first thrust bearing (paragraph 0233; Fig. 11 233b – second thrust electromagnets as first thrust bearing); and a second thrust bearing positioned closer to the impeller than the first thrust bearing (paragraph 0233; Fig. 11 #233a – first thrust electromagnets as second thrust bearing), and wherein at least a part of the rotation shaft is positioned between the first thrust bearing and the second thrust bearing (paragraph 0233; Fig. 11 #241 – disk portion of drive shaft is positioned between the bearings).
Regarding Claim 8, Nakazawa as modified by Pond and further modified by Hossain teaches all the limitations of Claim 7 above. Nakazawa as modified by Pond and further Modified by Hossain further teaches wherein when the surge occurrence condition is satisfied, the control unit supplies current to only the first thrust bearing among the first and second thrust bearings (Nakazawa paragraph 0235; Hossain paragraphs 0049-0050).
Regarding Claim 9, Nakazawa as modified by Pond and further modified by Hossain teaches all the limitations of Claim 7 above. Nakazawa as modified by Pond and further Modified by Hossain further teaches wherein when the surge occurrence condition is satisfied, the control unit controls amount of current supplied to the first thrust bearing to be greater than amount of current supplied to the second thrust bearing (Nakazawa paragraph 0235; Hossain paragraphs 0049-0050).
Regarding Claim 10, Nakazawa as modified by Pond and further modified by Hossain teaches all the limitations of Claim 7 above. Nakazawa as modified by Pond and further Modified by Hossain further teaches wherein the rotation shaft further comprises a rotation shaft blade extending in a rotary radial direction of the rotation shaft, and wherein the rotation shaft blade is positioned between the first thrust bearing and the second thrust bearing (paragraph 0233; Fig. 11 #241 – disk portion of drive shaft as rotation shaft blade).
Regarding Claim 12, Nakazawa as modified by Pond and further modified by Hossain teaches all the limitations of Claim 6 above. Nakazawa as modified by Pond and further Modified by Hossain further teaches wherein when a position of the rotation shaft measured by the gap sensor is out of a normal position range, the control unit determines that the surge occurrence condition is satisfied (Hossain paragraphs 0049,0050).
Regarding Claim 13, Nakazawa as modified by Pond and further modified by Hossain teaches all the limitations of Claim 6 above. Nakazawa as modified by Pond and further Modified by Hossain further teaches wherein when a position of the rotation shaft measured by the gap sensor is positioned within a normal position range, the control unit determines that a surge non-occurrence condition is satisfied (Hossain paragraphs 0049,0050).
Regarding Claim 14, Nakazawa as modified by Pond and further modified by Hossain teaches all the limitations of Claim 13 above. Nakazawa as modified by Pond and further Modified by Hossain further teaches wherein when the surge non- occurrence condition is satisfied, the control unit equally adjusts amount of current supplied to the first thrust bearing and amount of current supplied to the second thrust bearing (Nakazawa paragraph 0235; Hossain paragraphs 0049-0050).
Regarding Claim 16, Nakazawa as modified by Pond teaches all the limitations of Claim 15 above. Nakazawa as modified by Pond further teaches at least two thrust bearings limiting vibration of the rotation shaft in the axial direction (paragraph 0233; Fig. 11 #233a,233b – first and second thrust electromagnets, respectively, as two thrust bearings).
However, Nakazawa as modified by Pond fails to teach wherein the control unit determines a surge occurrence condition based on the frequency compensation value provided by the temperature compensation sensor and the frequency change measured by the gap sensor.
Nakazawa does teach that the compressor is operated in a predetermined region inside a surge line (paragraph 0178).
Hossain teaches a compressor that includes gap sensors that measure a displacement of the shaft, where a control unit determines a surge occurrence condition based on measurements from the sensors (paragraphs 0045,0046,0049; Fig. 10A #58 – position sensor as gap sensor; Fig. 11 #20 – controller includes surge prediction and control sections), in order to predict surge quickly to avoid damage to the compressor and increase efficiency (paragraphs 0007,0056).
Hossain is analogous prior art as it relates to compressors. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the control unit of Nakazawa as modified by Pond to determine a surge occurrence condition based on the measurements from the sensors as taught by Hossain, in order to predict surge quickly to avoid damage to the compressor and increase efficiency (Hossain paragraphs 0007,0056).
Regarding Claim 17, Nakazawa as modified by Pond and further modified by Hossain teaches all the limitations of Claim 16 above. Nakazawa as modified by Pond and further modified by Hossain further teaches wherein the thrust bearing comprises: a first thrust bearing (paragraph 0233; Fig. 11 233b – second thrust electromagnets as first thrust bearing); and a second thrust bearing positioned closer to the impeller than the first thrust bearing (paragraph 0233; Fig. 11 #233a – first thrust electromagnets as second thrust bearing), and wherein at least a part of the rotation shaft is positioned between the first thrust bearing and the second thrust bearing (paragraph 0233; Fig. 11 #241 – disk portion of drive shaft is positioned between the bearings).
Regarding Claim 18, Nakazawa as modified by Pond and further modified by Hossain teaches all the limitations of Claim 17 above. Nakazawa as modified by Pond and further modified by Hossain further teaches wherein when the surge occurrence condition is satisfied, the control unit supplies current to only the first thrust bearing among the first and second thrust bearings (Nakazawa paragraph 0235; Hossain paragraphs 0049-0050).
Regarding Claim 19, Nakazawa as modified by Pond and further modified by Hossain teaches all the limitations of Claim 17 above. Nakazawa as modified by Pond and further modified by Hossain further teaches wherein when the surge occurrence condition is satisfied, the control unit controls amount of current supplied to the first thrust bearing to be greater than amount of current supplied to the second thrust bearing (Nakazawa paragraph 0235; Hossain paragraphs 0049-0050).
Regarding Claim 20, Nakazawa as modified by Pond and further modified by Hossain teaches all the limitations of Claim 16 above. Nakazawa as modified by Pond and further modified by Hossain further teaches wherein when a position of the rotation shaft measured by the gap sensor is out of a normal position range, the control unit determines that the surge occurrence condition is satisfied (Hossain paragraphs 0049,0050).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 incorporates all the limitations of Claims 1 and 2, and further teaches wherein the temperature compensation sensor is disposed farther from the rotation shaft than the gap sensor.
Nakazawa as modified by Pond teaches a temperature compensation sensor that comprises a measuring component consisting of a circuit that is located within the gap sensor itself. Therefore, the temperature compensation sensor could be at best considered equidistant from the shaft as the gap sensor. It would be unobvious to separate the sensors from each other and then place them apart to arrive at applicants invention. Therefore, the combination of features is considered allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2018/0058460) and Zhu et al. (2014/0303779) each teaches a compressor with a gap sensor detecting a shaft displacement, the shaft being supported by electromagnetic thrust bearings.
Feucht et al. (US 8,008,909), Bowman (US 5,247,253), and Hayashi et al. (US 7,030,626) each teaches a proximity sensor that measures a change in distance as a frequency change, the sensor including a temperature sensing element that detects a temperature change around the proximity sensor, with a controller than calculates a displacement based on the measured changes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/           Examiner, Art Unit 3745                                                                                                                                                                                             
/TOPAZ L. ELLIOTT/           Primary Examiner, Art Unit 3745